Citation Nr: 0526482	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  98-00 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for cardiovascular 
disease.

4.  Entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for acute superficial 
thrombophlebitis and cellulitis of the left forearm and acute 
retroperitoneal bleeding of the psoas muscle.

5.  Entitlement to temporary total ratings under 
38 C.F.R. § 4.29 (2004).

6.  Entitlement to temporary total ratings under 38 C.F.R. § 
4.30 (2004). 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1997 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

Direct service connection was previously denied for 
cardiovascular disease in August 1995 and the veteran did not 
timely appeal that decision and it became final.  
38 U.S.C.A. § 7105 (West 2002).  The RO correctly adjudicated 
the current claim de novo in February 2005, as secondary 
service connection, which was not previously denied, has been 
claimed.  See Routen v. West, 142 F.3d 1434 (1998).

The issues of service connection for cardiovascular disease, 
Section 1151 benefits for thrombophlebitis and cellulitis of 
the left forearm and retroperitoneal bleeding of the psoas 
muscle, and paragraph 29 and 30 benefits (38 C.F.R. §§ 4.29, 
4.30) (2004) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have persistently recurrent 
epigastric distress or dysphagia.

2.  He does not have material weight loss, vomiting, or 
hematemesis.

3.   He has no more than mild anemia and his hiatal hernia is 
not productive of considerable or severe impairment of 
health.

4.  The veteran has no more than lumbosacral strain with 
characteristic pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7346 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a March 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Here, it is noted that the rating decisions on appeal which 
denied the veteran's claims were dated prior to the enactment 
of the VCAA.  Obviously, therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decision 
denying those claims.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran in this case.  As noted above, full VCAA notice was 
eventually provided by the RO.  It is also noted that after 
providing the veteran the full VCAA notice and affording him 
the opportunity to respond, the RO reconsidered the veteran's 
claim in a February 2005 supplemental statement of the case.  
Additionally, a number of private and VA medical records and 
VA examination reports have been received.  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

The process which has been carried out has provided the 
claimant with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
The timing of the notice was thus nonprejudicial in this case 
because it did not affect the essential fairness of the 
adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A number of treatment records and examination 
reports are contained in the file.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Increased ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hiatal hernia 

The veteran has appealed the denial of a disability rating in 
excess of 10 percent for hiatal hernia.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a disability rating in excess of 10 percent for 
hiatal hernia.  

The Board observes in passing that certain portions of the 
rating schedule concerning the digestive system were revised, 
effective July 2, 2001.  However, the changes have no impact 
on this case and Diagnostic Code 7346 was not changed.  
Therefore, there is no issue as to which version, new or old, 
is more favorable.  See, e.g., VAOPGCPREC 7- 2003 (Nov. 19, 
2003).

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346 
provide:

7346 Hernia hiatal:  
  Symptoms of pain, vomiting, material weight loss and hemate
mesis or  
  melena with moderate anemia; or other symptom combinations 
productive  
  of severe impairment of health ............................
............... 60  
  Persistently recurrent epigastric distress with dysphagia, 
pyrosis,  
  and regurgitation, accompanied by substernal or arm or shou
lder pain,  
  productive of considerable impairment of health ...........
............... 30  
  With two or more of the symptoms for the 30 percent evaluat
ion of  
  less severity .............................................
...............                        10. 

At the time of the May 1997 VA examination, the veteran 
complained of substernal burning pain with reflux.  He was 
obese and had a soft nontender abdomen without masses, 
organomegaly, or acute epigastric tenderness.  

On private evaluation in August 1997, the impression was 
chest pain, probably esophagus.  The hospital discharge lists 
a diagnosis of noncardiac chest pain.

Mild anemia was reported on VA evaluation in March 2001.

At the time of the VA examination in January 2003, the 
veteran denied any difficulty swallowing food and he reported 
heartburn 4-5 times a month when he has reflux and that he 
had regurgitation 4-5 times a month.  He reported occasional 
nausea.  In a comment about the veteran's general state of 
health or anemia, the examiner indicated that the veteran had 
lost about 15 pounds voluntarily in the last several months, 
and that he had no history of anemia.  He was obese.  His 
current symptoms were stable.  
 
Hematocrit was low on VA evaluation in June 2003.  On VA 
evaluation in December 2003, chronic mild anemia was 
reported.  

On private evaluation in January 2004, the veteran did not 
have any abdominal guarding or tenderness and his abdomen was 
soft and he was obese.

In summary, the evidence shows that the veteran has pyrosis, 
regurgitation, substernal pain, and regurgitation.  However, 
based on the history he reported at the time of the January 
2003 VA examination, we conclude that he does not have 
persistently recurrent epigastric distress.  Additionally, we 
conclude that he does not have dysphagia because he denied 
having any difficulty swallowing at the time of January 2003 
VA examination.  We conclude that his hiatal hernia does not 
cause him considerable or severe impairment of health because 
of the comment that he had lost 16 pounds voluntarily.  
Furthermore, he had no history of anemia at the time of the 
January 2003 examination.  Only mild anemia was present on VA 
evaluation in June 2003 and on VA evaluation in December 
2003.  No abdominal tenderness or guarding has been found on 
any of the evaluations.  The veteran testified about vomiting 
in the past, in April 1997 (see p. 4 of the hearing 
transcript), but no vomiting currently or hematemesis is 
reported and moderate anemia is not present. 

In light of the above, the Board concludes that an increased 
rating under Diagnostic Code 7346 is not warranted.  The 
Board has reviewed the rating schedule and can find no other 
Diagnostic Code which is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Lumbosacral strain

The veteran has appealed the denial of a disability rating in 
excess of 10 percent for lumbosacral strain.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a disability rating in excess of 10 percent for 
lumbosacral strain.  

The Board observes in passing that certain portions of the 
rating schedule concerning the musculoskeletal system have 
been revised during the course of the claim.  All versions 
are being considered, and none of the versions permits a 
higher rating.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2004), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The veteran is currently rated under old 38 C.F.R. § 4.71, 
Diagnostic Code 5295, which provides a 10 percent rating for 
lumbosacral strain with characteristic pain on motion, a 20 
percent rating with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, and a 40 percent rating with severe lumbosacral 
strain manifested by listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The evidence shows that he does not have unilateral loss of 
lateral spine motion in a standing position or muscle spasm 
on extreme forward bending.  The veteran had a full range of 
motion on VA examination in May 1997, except for in forward 
flexion.  Left and right lateral bend was to 10 degrees on VA 
evaluation in September 2000.  He had lateral flexion from 0-
30 degrees on VA examination in January 2003.  Where the 
examiner was asked to describe objective evidence of painful 
motion, spasm, weakness, tenderness, etc., he reported that 
there was no muscle spasm.  He also indicated that the 
musculature of the back was unremarkable for abnormalities.  
This shows that the veteran does not have unilateral loss of 
spine motion or muscle spasm on extreme forward bending.  No 
more than characteristic pain on motion is shown.

Other codes will be considered.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Old 38 C.F.R. § 4.71a also contains Diagnostic Code 5292, 
which provides a 10 percent rating when there is slight 
limitation of motion of the lumbar spine, and a 20 percent 
rating when there is moderate limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

On VA examination in May 1997 he had limited forward flexion 
of 0-70 degrees and an otherwise full range of motion.  
Straight leg raising was negative.  On VA evaluation in 
September 2000, active range of motion in forward flexion was 
to fingertips 1 foot off the floor.  Extension was 10 
degrees, left and right lateral bend was 10 degrees, and 
myotomes were 5+/5+ bilaterally.  Straight leg raising was 
negative bilaterally.  On VA examination in January 2003, his 
motor examination was normal and his strength was 5/5.  The 
Board notes that the veteran reported in May 1997 that at 
times when he is trying to do some types of work at home in 
his yard he gets hurting so bad that he has to stop and set 
down.  The veteran notes also that on VA examination in May 
1997, he reported that pain in his back and leg hurts on a 
daily basis.  The Board further notes that in April 1997, he 
reported that he was weak in his back and that if he squatted 
down, he could not get back up.  Other complaints of pain and 
functional impairment are of record.  However, we find that 
the objective findings by trained health care providers are 
more probative as to the functional impairment and limitation 
of motion present due to lumbar spine disability.  The 
evidence shows that the veteran has no more than slight 
limitation of motion of the lumbar spine.  

The new General Rating Formula for Diseases and Injuries of 
the Spine provides for a 10 percent rating when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  It provides for a 20 percent rating when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a (2004).

We conclude that forward flexion is greater than 60 degrees 
because his forward flexion was to 70 degrees on VA 
examination in May 1997 and on VA examination in January 2003 
it was from 0-60 degrees with pain from 60-70 degrees.

We next conclude that the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  On VA 
examination in May 1997 the examiner stated that the veteran 
had limited forward flexion 0-70 degrees and an otherwise 
full range of motion.  On VA evaluation in September 2000, 
forward flexion was to fingertips 1 foot off the floor, 
extension was to 10 degrees, and left and right lateral bend 
was to 10 degrees.  Lateral rotation was not reported.  On VA 
examination in January 2003, extension was 0-30 degrees and 
painful from 20-30 degrees.  Flexion was 0-60 with pain from 
60-70 degrees.  Lateral flexion was 0-30 with pain from 20-30 
degrees.  Rotation was to 30 degrees.  

The Board further concludes that there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis because the veteran has been seen on a 
number of occasions and none of these have been reported.  
Also, X-ray results were reported in September 2000 without 
scoliosis, reversed lordosis, or abnormal kyphosis reported.  
These were not reported on lumbar spine CT scan in March 2000 
either, or in the January 2003 VA examination report which 
mentions that X-rays of the lumbar spine taken then revealed 
degenerative joint disease, and that a CT scan was normal and 
that there was moderate degenerative bone spurring of the 
lumbar spine.  Also, his posture and gate and position of his 
head and the curvatures of the spine were normal on VA 
examination in January 2003.  There was normal symmetry in 
appearance and symmetry and rhythm of spinal motion and his 
motor examination was normal on VA examination in January 
2003.  The examiner indicated that there was no muscle spasm 
at that time and that the examination was unremarkable for 
any abnormalities of the back posture or musculature.

Old Diagnostic Code 5293 (2002) provides, for intervertebral 
disc syndrome, a 60 percent evaluation for persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
It provides for a 40 percent rating where it is severe; with 
recurring attacks, with intermittent relief.  It provides for 
a 20 percent rating for moderate; recurring attacks.  It 
provides for a 10 percent rating for mild intervertebral disc 
syndrome.  It provides for a noncompensable rating for 
postoperative, cured intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Old Diagnostic Code 5293 (2002) has been considered and is 
not favorable.  The May 1997 VA examination indicated that 
the veteran had minimal degenerative disc disease and his 
straight leg raising was negative and neurological 
examination was intact.  He had complained of pain below the 
belt line radiating to the right leg, on a daily basis, and 
relief with changing positions.  Also, earlier in May 1997, 
he had reported that when his back gets hurting bad when he 
is doing work in his yard, he stops and sets down.  He 
complained of increased symptomatology lately, at the time of 
the January 2003 VA examination.  Namely, he reported that 
lately, intermittently, pain was radiating down to both legs 
with numbness and that it may last 3 or 4 hours or maybe 3 
days.  

However, neurological examination revealed an intact sensory 
system, normal motor examination and strength, brisk 2+ to 3+ 
reflexes in the lower extremities, and straight leg raising 
from 0-60 degrees with some discomfort in the posterior 
aspect of the knees.  A CT scan of the lumbar spine was 
normal and the examiner did not diagnose intervertebral disc 
syndrome and did diagnose chronic low back pain with 
degenerative joint disease of the lumbosacral spine.  
Additionally, a VA examination was conducted for diabetes 
mellitus in June 2003 and the examiner performed a 
neurological examination and noted that sensory examination 
in both the upper and lower extremities was normal, that 
motor power was 4/5 all over, that deep tendon reflexes in 
all 4 extremities were normal, and that the plantars were 
flexor.  We note that disc space narrowing was found on VA 
X-rays in April 1999, that lateral recess stenosis and 
impingement on the S1 nerve roots bilaterally was found on VA 
CT scan in March 2000, and that degenerative disc disease was 
assessed in September 2000, but conclude that any 
intervertebral disc syndrome is minimal and that there are no 
symptoms from intervertebral disc syndrome which are present 
constantly or nearly so.

The Board notes that new regulations were promulgated 
regarding the rating of intervertebral disc syndrome, 
effective August 22, 2002.  They are in the 2003 version of 
38 C.F.R 4.71a.  The criteria are based on frequency of 
incapacitating episodes.  By "incapacitating episodes" is 
meant a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Separate evaluations may be for application with respect to 
chronic orthopedic and neurologic manifestations, by which is 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

The 2003 schedule for rating intervertebral disc syndrome 
permits it to be rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurologic manifestations.  We have concluded that any 
neurological manifestations are minimal and do not warrant a 
compensable rating.  Additionally, the definition of an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Since the veteran indicated in May 1997 that when 
his back gets hurting bad, he sets down, and there is no 
evidence of incapacitating episodes, we conclude that he does 
not have incapacitating episodes.  Accordingly, a compensable 
rating based on incapacitating episodes is not warranted 
under the 2003 version.  

The 2004 version has Diagnostic Code 5243, intervertebral 
disc syndrome.  It is to be rated under the General Formula 
for Diseases and Injuries of the Spine unless it is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating Episodes.  The discussion above 
concerning the application of the General Formula shows that 
no more than a 10 percent rating is warranted under the 
General Formula.  Furthermore, the definition of an 
incapacitating episode in the 2004 version is the same as in 
the 2003 version, so the Board reaches the same conclusion 
that he does not have incapacitating episodes.

38 C.F.R. §§ 4.40, 4.45 (2004) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) have been considered.  Satisfactory evidence 
of more than 10 percent impairment due to functional 
impairment, including due to pain, is not present, however.  
The veteran testified in April 1997 that he was weak in his 
back and that if he squats down, he cannot get up.  However, 
we find the clinical examination findings to be more 
probative.  The Board also notes that the veteran reported 
that he could stand for a few minutes and walk one half block 
at the time of the January 2003 VA examination, and that he 
had limited ambulation.  However, inspection of his spine and 
gait and the rhythm of the spinal motion was normal and the 
examiner stated that the range of motion was affected by 
morbid obesity and multiple comorbidities were reported.  
According to the examiner, the painful movement was the pain 
during extension from 20-30 degrees, flexion from 60-70 
degrees, and lateral rotation from 20-30 degrees.  There was 
no muscle spasm and musculature of the back was unremarkable 
for abnormalities.

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).

The Board concludes that no more than a 10 percent rating is 
warranted for the service-connected lumbosacral strain 
disability.  

Extraschedular

Preliminary review of the record reveals that in January 
1998, the RO expressly considered referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2004) for the hiatal 
hernia and lumbosacral strain claims on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board concludes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the hiatal hernia or lumbar 
spine disabilities at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question. VAOPGCPREC. 6-96 (1996).  While the 
veteran reported in September 2000 that his low back pain had 
increased in severity to the point that he had not been able 
to work, this statement is not supported and, interestingly, 
the veteran testified in April 1997 that he had not been able 
to work in over a year due to heart problems.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hiatal hernia is not warranted.  Entitlement to a 
disability rating in excess of 10 percent for lumbosacral 
strain is not warranted.  To this extent, the appeal is 
denied.


REMAND

Cardiovascular disease

Service connection is in effect for diabetes mellitus.

In December 2001, a VA examiner stated that there were 
diagnoses of diabetes mellitus, and of hypertension and 
ischemic heart disease as complications of diabetes mellitus.  

In April 2002, a VA examiner reported that coronary artery 
disease risk factors include the veteran's diabetes mellitus.  
Coronary artery disease was diagnosed.

In June 2003, a VA examiner stated diagnoses of diabetes 
mellitus, and hypertension since 20 years, prior to diabetes 
mellitus.  

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  The Court has held that a disease 
or injury which has been made worse by a service-connected 
disability may be service-connected.  

The Board needs more information as to the nature of the 
veteran's cardiovascular disease and whether it is due, in 
whole or in part, to his service-connected diabetes mellitus.  
A VA examination is necessary.

Left forearm thrombophlebitis and right psoas muscle

The veteran was receiving VA hospital treatment in November 
1995 for chest pain.  During the course of the treatment, he 
sustained thrombophlebitis of the left forearm and right 
psoas muscle bleeding.  He was transferred to a private 
facility and later was discharged from the private facility.  
While the VA hospital discharge summary was requested for 
what the May 1996 request says was the second time, there is 
no explanation for why the VA hospital discharge summary is 
not of record.  It should be requested and an appropriate 
response either providing it or indicating that it does not 
exist should follow.

The veteran alleges that a vein in his left forearm collapsed 
during the November 1995 VA hospitalization and that they 
said he would never be able to use it.  He also reports that 
as a result of an IV infection in his left arm, he has no 
vein in his arm from his elbow down to his wrist.  He reports 
that he has pain and numbness in his hand and in his arm as a 
result of the infection.  On private evaluation in August 
1997, the veteran reported a chill with slowing and numbness 
in his fingers.  In April 2002, he reported mild intermittent 
bilateral upper extremity pain.  There was no significant 
clinical evidence of peripheral neuropathy and the health 
care provider felt that he might have carpal tunnel syndrome 
or cervical spine related symptoms.  A VA examination is 
necessary.

Regarding his right psoas muscle, his right psoas muscle was 
bleeding during VA hospitalization in November 1995.  A CT 
scan of his pelvis revealed hemorrhage in the right iliopsoas 
muscle mainly in the right iliacus muscle extending from the 
right upper pelvis into the groin.  A November 1995 VA 
cardiology report states that there was psoas and iliac 
muscle bleeding in his right gluteal area.  The veteran 
reports that he continues to have constant pain as a 
residual, and that a lot of times it is in his right side.  
He further states that it also radiates down his tailbone and 
that he has stiffness in his back.  He also states that the 
internal bleeding affected his back.  Under the 
circumstances, the Board believes that a VA examination and 
opinion are necessary.

38 C.F.R. §§ 4.29, 4.30

The veteran originally claimed Paragraph 29 and 30 benefits 
based on treatment during an October 1994 VA hospitalization.  
It appears that the RO has never made a decision on his claim 
for benefits based on this treatment.  Instead, it has 
decided that benefits were not warranted based on later 
treatment and the veteran has appealed.  Due process requires 
the RO to decide, in the first instance, whether the veteran 
is entitled to paragraph 29 and 30 benefits in association 
with his October 1994 hospitalization.  Additionally, the 
veteran's claims folder is 5 volumes and thick with medical 
records dating from 1994 into this century.  Therefore, the 
RO should clarify with the veteran if there are any other 
specific VA or approved hospital or surgical treatments he 
has been attempting to claim paragraph 29 and 30 benefits in 
association with, besides the claimed October 1994 treatment.  
The specific dates and nature of the treatment he is basing 
his claims upon should be ascertained.  Thereafter, any 
additional pertinent treatment records which have not been 
associated with the claims folder should be obtained.  



Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The VA hospital discharge summary 
from the veteran's November 1995 VA 
hospitalization should be obtained and 
incorporated into his claims folder.  If 
it does not exist, this should be noted 
in the claims folder.

2.  An appropriate VA examination should 
be conducted to ascertain whether the 
veteran's cardiovascular disease is due 
to or has been aggravated by his 
service-connected diabetes mellitus.  
The claims folder should be made 
available to the examiner.

3.  An appropriate VA examiner should 
examine the veteran and render opinions 
with reasons as to whether the veteran 
has residuals of his November 1995 left 
forearm thrombophlebitis and his right 
psoas muscle bleeding.  Any residuals 
which are found should be described, 
diagnosed, and identified as residuals.  
If the examiner concludes that the 
veteran has no residuals of the November 
1995 left forearm thrombophlebitis or of 
the November 1995 psoas muscle bleeding, 
this should be stated.  The claims 
folder should be made available to the 
examiner.

4.  The RO should decide, in the first 
instance, whether paragraph 29 and 30 
benefits are warranted in association 
with the veteran's October 1994 VA 
hospitalization.  Additionally, it 
should ask the veteran to indicate by 
specific date and nature of treatment 
which, if any, other instances of VA 
hospital or surgical treatment he is 
claiming paragraph 29 and 30 benefits 
based upon.  If there are any other 
dates of treatment which he is basing 
his claim upon, the RO should obtain any 
pertinent records which have not been 
associated with the veteran's claims 
folder.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


